IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :                No. 2472 Disciplinary Docket No. 3
                                :
                Petitioner      :                No. 62 DB 2018
                                :
           v.                   :                Attorney Registration No. 66308
                                :
LORI A. REXROTH                 :                (Lycoming County)
                                :
                Respondent      :




                                       ORDER


PER CURIAM


      AND NOW, this 25th day of July, 2018, the Joint Petition for Immediate

Temporary Suspension is granted, Lori A. Rexroth is placed on temporary suspension,

see Pa.R.D.E. 208(f), and she shall comply with all the provisions of Pa.R.D.E. 217.

Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).